The parties’ communications with respect to settlement were insufficient to meet the requirements of CPLR 2104, which provides that a settlement agreement “is not binding upon a party unless it is in a writing subscribed by [the party] or [its] attorney or reduced to the form of an order and entered” (see Bonnette v Long Is. Coll. Hosp., 3 NY3d 281, 285-286 [2004]). Nor is the computer entry by the County Clerk containing the word “SETTLED” sufficient to satisfy the open-court requirement set forth in CPLR 2104 (see Matter of Dolgin Eldert Corp., *44231 NY2d 1, 9-10 [1972]; Gustaf v Fink, 285 AD2d 625, 626 [2001]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur—Gonzalez, J.P., Nardelli, Buckley and Acosta, JJ.